DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, line 2 of claim 5 recites "a plurality of lines of weakness", however, the manner in which the recitation limits the claim is unclear.  The term “weakness” is a relative term which renders the claim indefinite. The term “weakness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siivola et al. (US 2011/0220162).
	Regarding claim 1, Siivola discloses a thermoelectric tape (Figures 15A-15D) comprising: a flexible substrate having a plurality of vias ([0047] L14; [0050] L12-13); a series of flexible thermoelectric modules integrated with the flexible substrate and connected in parallel (Figures 15A-15D), each flexible thermoelectric module comprising a plurality if p-type thermoelectric elements, a plurality of n-type thermoelectric elements, wherein at least some of the plurality of p-type thermoelectric elements are connected to n-type thermoelectric elements (Figures 15A-15D); two conductive buses running longitudinally along the thermoelectric tape, wherein the series of flexible thermoelectric modules are electrically connected to the conductive buses ([0048] - 1503; Figure 15B); and a thermally conductive adhesive layer disposed on a surface of the flexible substrate ([0049] L6-7).
	Regarding claim 2, Siivola discloses all the claim limitations as set forth above. Siivola further discloses a stripe of thermal insulating material disposed longitudinally along the thermoelectric tape ([0050] L5-6; 1501a or 1501b).
	Regarding claim 3, Siivola discloses all the claim limitations as set forth above. Siivola further discloses two stripes of thermal insulating material disposed longitudinally along the thermoelectric tape, each of the two stripes of thermal insulating material disposed at an edge of the thermoelectric tape ([0050] L5-6; 1501a and 1501b).
	Regarding claim 4, Siivola discloses all the claim limitations as set forth above.  Siivola further discloses the thermoelectric tape is in the form of a roll (Figures 15C, 15D).
	 Regarding claim 5, Siivola discloses all the claim limitations as set forth above. Siivola further discloses a plurality of lines of weakness, each line of weakness disposed between adjacent two flexible thermoelectric modules of the series of flexible thermoelectric modules (regions between the thermoelectric modules of Figures 15A-15D satisfy the limitation because the claim does not define the degree or amount required).
	Regarding claim 6, Siivola discloses all the claim limitations as set forth above. Siivola further discloses an insulator disposed among the plurality of p-type and n-type thermoelectric elements ([0050] L23-25).
	Regarding claim 7, Siivola discloses all the claim limitations as set forth above. Siivola further discloses a bonding component disposed between one of the plurality of thermoelectric elements and a via ([0047] L5; solder connecting the thermoelectric elements to the conductive traces is between each respective thermoelectric element and the holes ([0047] L14) corresponding to the positions of central portions of the thermoelectric elements.
	Regarding claim 9, Siivola discloses all the claim limitations as set forth above. Siivola further discloses a first conductive layer disposed on a first side of the flexible substrate, wherein the first conductive layer has a pattern forming a first set of connectors (top 1503 in Fig. 15B).
	Regarding claim 10, Siivola discloses all the claim limitations as set forth above. Siivola further discloses a second conductive layer disposed on a second side of the flexible substrate opposed to the first side, wherein the second conductive layer has a pattern forming a second set of connectors (bottom 1503 in Fig. 15B).
	Regarding claim 11, Siivola discloses all the claim limitations as set forth above. Siivola further discloses each of the first set and the second set of connectors electrically connect a pair of thermoelectric elements (top and bottom 1503 depicted in Fig. 15B).
	Regarding claim 12, Siivola discloses all the claim limitations as set forth above. Siivola further discloses a first connector in the first set of connectors electrically connect a first pair of thermoelectric elements (one of the top connectors 1503 depicted in Fig. 15B) and a second connector in the second set of connectors electrically connect a second pair of thermoelectric elements (one of the bottom connectors 1503 depicted in Fig. 15B adjacent to one of the top connectors 1503), and wherein the first pair of thermoelectric elements and the second pair of thermoelectric elements have only one thermoelectric element in common (one of the bottom connectors 1503 depicted in Fig. 15B adjacent to one of the top connectors 1503).
	Regarding claim 13, Siivola discloses all the claim limitations as set forth above. Siivola further discloses an abrasion protective layer disposed adjacent to at least one of the first and second conductive layers ([0050] L23-25).
	Regarding claim 14, Siivola discloses all the claim limitations as set forth above. 
	While Siivola does not explicitly disclose a unit area thermal resistance of the thermoelectric tape is no greater than 1.0 K-cm2/W, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 15, Siivola discloses all the claim limitations as set forth above. Siivola further discloses at least some of the plurality of vias are filled with an electrically conductive material ([0047] L14-15).
	Regarding claim 16, Siivola discloses all the claim limitations as set forth above. Siivola further discloses at least some of the plurality of vias are filled with p-type thermoelectric elements ([0047] L14-15).
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siivola et al. (US 2011/0220162) as applied to claim 1 above.
	Regarding claim 8, Siivola discloses all the claim limitations as set forth above. 
	While Siivola does disclose thermoelectric elements having a thickness on the order of 10 microns ([0067] L8), Siivola does not explicitly disclose the thickness of the thermoelectric tape is no greater than 0.3 mm.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the thermoelectric tape of Siivola such that the thickness of the thermoelectric tape is no greater than 0.3 mm, because Siivola discloses thermoelectric elements with a thickness on the order of 10 microns ([0067] L8), and the thickness of the remaining components of the disclosed thermoelectric tape would have been considered a result effective variable by one of ordinary skill in the art because material cost, structural rigidity, and thermal efficiency are variables that can be modified, among others, by adjusting said thickness of the thermoelectric tape. As such, without showing unexpected result, the claimed thickness of the thermoelectric tape cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the thermoelectric tape in the apparatus of Siivola to obtain the desired balance between material cost, structural rigidity, and thermal efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Additionally, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726